Exhibit 10.55
SEPARATION, RELEASE AND CONSULTING AGREEMENT
This Separation, Release and Consulting Agreement (the “Agreement”) is made and
entered into as of June 4, 2009 (the “Effective Date”) by and between Astrotech
Corporation (including any entities, in whatever form, of which the Company has
any ownership interest or ownership or management control, as determined by the
Board) (collectively “Astrotech” or the “Company”) and Brian K. Harrington
(“Executive”) (collectively the “Parties”).
RECITALS
WHEREAS, the Parties agree that Executive has voluntarily resigned his
employment with the Company as of the Effective Date; and
WHEREAS, Executive and the Company agree to terminate the Employment Agreement
executed by Executive and the Company on October 6, 2008 (the “Employment
Agreement”), except as otherwise provided herein; and
WHEREAS, Executive and the Company agree that paragraphs 10-17 of Executive’s
Employment Agreement, relating to confidentiality, return of Company
property/documents, best efforts and disclosures, inventions and other works,
non-solicitation, non-competition and non-recruitment, survive the termination
of Executive’s employment; and
WHEREAS, Executive and the Company wish to enter into this Agreement to, among
other things, clarify and resolve any issues or open matters that may exist
between them arising out of their employment relationship and its termination
and any continuing obligations of Executive and the Company to one another
following the termination of Executive’s employment; and
WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice and assistance available to or possessed by Executive and
to, in turn, have Executive undertake certain consultant duties fully described
below in this Agreement; and
WHEREAS, in consideration of his consent to enter into this Agreement and the
restrictive covenants contained herein, the Company desires to engage Executive
pursuant to the terms and conditions of this Agreement; and
WHEREAS, in consideration of such engagement by Astrotech, and subject to the
terms and conditions of this Agreement, Executive desires to perform such
services for Astrotech as set forth herein; and
WHEREAS, the Company has advised Executive of Executive’s right to consult with
an attorney before signing this Agreement and Executive has either consulted
with an attorney of Executive’s choice or voluntarily elected not to consult
with an attorney; and
WHEREAS the Parties agree that the Agreement recitals are true and accurate.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT TERMS —
SEPARATION OF EMPLOYMENT AND RELEASE
Therefore, in consideration of the promises and mutual agreements set forth in
this Agreement, the receipt and sufficiency of which is hereby acknowledged by
all Parties, the Company and Executive agree as follows:
1. Termination of Employment Agreement and Severance Payments. As of the
Effective Date of this Agreement, the Employment Agreement between Executive and
the Company is hereby terminated, except as otherwise provided in Paragraph 5 of
this Agreement. The Company and Executive agree that this Agreement provides
each other with sufficient notice of Executive’s separation from employment in
accordance with paragraphs 4, 7 and 35 of the Employment Agreement and the
severance payments described below are appropriate and acceptable to the
Parties. Therefore, Executive agrees and acknowledges that except as
specifically provided herein, any rights he may have to any payments, benefits,
or other perquisites of any kind whatsoever under the terminated Employment
Agreement, including, without limitation, compensation, bonus payments, salary,
stock options, stock option gains, disability insurance, life insurance, health,
dental or vision insurance, or any other insurance benefits, vacation and sick
pay are extinguished by this Agreement and Executive’s right to any claim or
cause of action whatsoever to reimbursement, payments, benefits, or other
perquisites under the Employment Agreement are released and forever waived.
Notwithstanding the foregoing, Executive shall be entitled to the payments
specified below (collectively, the “Severance Payments”).
(a) Minimum Payments. Under the terms of paragraph 6(a)(1)-6(a)(3) of the
Employment Agreement, the Company will provide Executive with the following:
(i) a cash payment of $18,750.00, less amounts for federal income tax and other
employment-related withholdings, payable within ten (10) business days following
the Effective Date, which represents Executive’s base salary (as in effect as of
the Effective Date) for the payroll period containing the Effective Date, with
such amount to be calculated through the end of such payroll period;
(ii) a cash payment of $21,635.00, less amounts for federal income tax and other
employment-related withholdings, payable within ten (10) business days following
the Effective Date, which represents Executive’s accrued, but unpaid, vacation
days, as of the Effective Date, up to a maximum of five (5) weeks;
(iii) continued benefits through the end of the payroll period containing the
Effective Date; and
(iv) Executive’s reasonable and unreimbursed expenses, if any, as of the
Effective Date, which expenses are listed by item and amount on Schedule I
attached hereto. This cash payment will be reimbursed in accordance with the
Company’s normal procedures.

 

2



--------------------------------------------------------------------------------



 



(b) Other Severance Payments. Under the terms of paragraphs 6(b)(1)-6(b)(3) of
the Employment Agreement, the Company will provide to Executive the following:
(i) a cash payment of $112,500.00, which represents additional compensation
equal to one-half (0.5) times the sum of the Executive’s highest base salary as
in effect at any time within twelve (12) months before the Effective Date, less
amounts for federal income tax and other employment-related withholdings (the
“Additional Severance Payment”), payable in five installments, subject to the
terms of Paragraph 12 herein, as follows: (A) May 29, 2009: $12,500.00;
(B) June 30, 2009: $25,000.00; (C) July 31, 2009: $25,000.00; (D) August 31,
2009: $25,000.00; and (E) September 30, 2009: $25,000.00;
(ii) an amount equal to the difference between the full COBRA premium less the
premium paid by active employees of the Company for the same level of coverage,
provided such Executive elects to purchase COBRA continuation coverage. Such
payments shall commence on the Effective Date of this Agreement and end on the
earliest of (i) the last day of the sixth month following the Effective Date;
(ii) the date Executive obtains employment with another entity under which
Executive is offered and becomes eligible to receive health insurance coverage
as an employee; (iii) the date Executive breaches the terms of this Agreement;
or (iv) the date Executive (or Executive’s eligible dependents) ceases to be
eligible for COBRA continuation coverage under the applicable plans. Executive
understands and agrees that Executive will be solely responsible for the payment
of COBRA premiums. Executive acknowledges and agrees that he is solely
responsible for reading, understanding, making all elections or requests and
providing all notices required under any and all COBRA continuation coverage
notices provided to him by the Company. The Company will provide Executive with
a separate COBRA notice and election form. Executive understands that a failure
to timely pay such COBRA premiums will result in a loss of continuation coverage
under the applicable plans. Any benefits provided under this Paragraph 1(b)(ii)
to Executive or Executive’s dependents shall be modified to the extent benefits
under the applicable plans are modified for active employees of the Company, and
the Company reserves the right to amend, terminate or modify the applicable
plans at any time.
In connection with the foregoing, Executive has been advised to consult with his
own tax advisor regarding his eligibility for and the advisability of requesting
to be determined to be eligible to pay the reduced COBRA premium under the
American Recovery and Reinvestment Act of 2009 (“ARRA”). Executive should review
the separate COBRA notice the Company is providing to him to learn more about
the reduced COBRA premium under ARRA. The reduced COBRA premium may last for up
to nine months of COBRA continuation coverage. If Executive applies for a
determination to be eligible to pay the reduced COBRA premium, he must complete
and return the form entitled “Request to be Treated as an Assistance Eligible
Individual.”
Aside from this COBRA benefit, Executive understands that all other benefit plan
rights will terminate with Executive’s termination as of the Effective Date; and

 

3



--------------------------------------------------------------------------------



 



(iii) Executive’s service requirements under all Company stock option and
incentive award plans shall automatically be deemed satisfied, and the Executive
shall automatically become 100% vested on the Effective Date in all grant shares
and incentive awards to which he is entitled, as provided on Schedule II
attached hereto.
Severance Payments and other benefits provided to Executive by the Company
pursuant to this Agreement shall be deemed to be in lieu of any other amounts or
benefits to which Executive may be entitled under the Employment Agreement.
Executive understands and agrees that under the terms of this Agreement, he is
receiving greater benefits than those to which he would otherwise be entitled
under the Employment Agreement.
2. Resignation as Senior Vice President, Chief Financial Officer and Secretary
of the Board of Directors. Executive hereby voluntarily resigns all positions as
an officer and employee of the Company, including his Senior Vice President,
Chief Financial Officer, and Secretary to the Board of Director positions,
effective as of the Effective Date. Likewise, Executive hereby voluntarily
resigns all positions as an employee, director, representative or agent of all
Company subsidiaries, whether direct or indirect, and Company affiliates
effective as of the Effective Date, which shall be the date Executive incurs a
“separation from service” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, (the “Code”).
3. Astrotech Releasees. The “Astrotech Releasees” are defined as Astrotech
Corporation, each of Astrotech’s subsidiaries whether wholly owned or not and
whether direct or indirect and each of Astrotech and its subsidiaries
predecessors, successors, parents, joint ventures, holding companies,
subsidiaries, divisions, affiliates, assigns, partnerships, agents, directors,
officers, employees, consultants, committees, employee benefit committees,
fiduciaries, representatives, attorneys, and all persons and entities acting by,
through, under or in concert or in any such capacity with any of them. Under
this Agreement, Executive is excluded from the definition of “Astrotech
Releasee.”
4. Global Release of Claims. Executive, on behalf of himself, his heirs,
executors, successors and assigns, irrevocably and unconditionally releases,
waives, and forever discharges the Astrotech Releasees from any and all claims,
demands, actions, causes of action, costs, fees, attorneys’ fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may have against any of the Astrotech Releasees
including, without limitation, any acts or omissions that resulted in
Executive’s separation from employment with Astrotech, from the beginning of
time and up to and including the date of execution of this Agreement. This
Agreement includes, without limitation, claims at law or equity or sounding in
contract (express or implied) or tort, claims arising under any federal, state,
or local laws of any jurisdiction that prohibit age, sex, race, national origin,
color, disability, religion, veteran, military status, sexual orientation, or
any other form of discrimination, harassment, or retaliation (including, without
limitation, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Americans with
Disabilities Act Amendments of 2008, Title VII of the 1964 Civil Rights Act, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Rehabilitation Act, the Family
and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Texas Commission on
Human Rights Act, any federal, state, local or municipal whistleblower
protection or anti-retaliation statute or ordinance, or any other federal,
state, local, or municipal laws of any jurisdiction), claims arising under the
Employee Retirement Income Security Act, or any other statutory or common law
claims related to Executive’s employment or separation from employment with
Astrotech.

 

4



--------------------------------------------------------------------------------



 



5. Executive’s Agreement to Honor Portions of the Employment Agreement. In
addition to this Agreement, Executive agrees that his obligations under
paragraphs 10-17 of the Employment Agreement, including those provisions
regarding confidentiality, return of Company property/documents, best efforts
and disclosures, inventions and other works, non-solicitation, non-competition
and non-recruitment, survive the termination of Executive’s employment with the
Company and are not superseded by this Agreement. Executive agrees that his
obligations under paragraphs 10-17 off the Employment Agreement and the
definition of Confidential Information (described in paragraph 11 of the
Employment Agreement) are incorporated into this Agreement by reference and
Executive agrees to adhere to his promises to the Company under the paragraphs
10-17 of the Employment Agreement. If for any reason any court of competent
jurisdiction finds any provision of this Paragraph 5 or applicable provision of
Executive’s Employment Agreement unreasonable in duration or geographic scope or
otherwise, the Company and Executive agree that the restrictions and
prohibitions under paragraphs 10-17 of the Employment Agreement and this
Paragraph 5 shall be effective to the fullest extent allowed under applicable
law. Further, if the Company determines that Executive has violated paragraphs
10-17 of his Employment Agreement or this Paragraph 5, Executive agrees to the
following forfeiture provision: Executive understands that breach of paragraphs
10-17 of his Employment Agreement or this Paragraph 5 will result in Executive’s
immediate forfeiture and repayment to the Company of ninety percent (90%) of any
Additional Severance Payments that have been paid to Executive as of the date of
the breach and forfeiture of any remaining unpaid Additional Severance Payments
that otherwise would have been due to the Executive but for the breach (the
“Forfeited Severance Payment”). Notwithstanding the foregoing, the Company and
Executive agree that the definition of “Restricted Period” in paragraph 11(e)(5)
of the Employment Agreement is hereby terminated and replaced with the following
definition: “Restricted Period” means the period commencing on the Effective
Date and continuing through the three month anniversary of the date of
termination of the Consulting Term (as that term is defined in Paragraph 21) or
the date of termination of any renewed Consulting Term.
6. No Admission of Liability/Confidentiality of Release. Executive understands
and agrees that this Agreement shall not in any way be construed as an admission
by the Astrotech Releasees of any unlawful or wrongful acts whatsoever against
Executive or any other person, and the Astrotech Releasees specifically disclaim
any liability to or wrongful acts against Executive or any other person.
Similarly, the Company acknowledges and agrees that this Agreement shall not in
any way be construed as an admission by Executive of any unlawful or wrongful
act by Executive and Executive specifically disclaims any liability to or
wrongful acts against the Company or any other person. Executive agrees to keep
this Agreement and any of its terms completely confidential; however, Executive
may disclose the terms of this Agreement to his attorneys, accountant, spouse,
or as otherwise required by law. Accordingly, nothing in this Paragraph 6 is
intended to preclude Executive or Astrotech from disclosing information in
response to a subpoena issued by a court of law or a government agency having
jurisdiction or power to compel the disclosure or as otherwise may be required
by law. Executive, however, agrees, as required by Agreement Paragraph 8, to
provide Astrotech prompt written notice before responding to any subpoena.
Further, Executive acknowledges and agrees that nothing in this Agreement
prevents Astrotech from disclosing the terms of this Agreement and filing a copy
of this Agreement (i) in response to a subpoena issued by a court of law or a
government agency having jurisdiction or power to compel the disclosure, (ii) in
response to a request by a governmental law enforcement agency or federal or
state agency giving jurisdiction over the acts or activities of Astrotech or any
of its subsidiaries, or (iii) as Astrotech believes is reasonably required by
applicable federal or state law.  

 

5



--------------------------------------------------------------------------------



 



7. Non-Disparagement.
(a) Executive’s Non-Disparagement. Executive agrees not to, directly or
indirectly, disclose, communicate, or publish any intentionally disparaging,
negative, harmful, or disapproving information, written communications, oral
communications, electronic or magnetic communications, writings, oral or written
statements, comments, opinions, facts, or remarks, of any kind or nature
whatsoever (collectively, “Disparaging Information”), concerning or related to
any of the Astrotech Releasees. Executive understands and acknowledges that this
non-disparagement clause prevents him from disclosing, communicating, or
publishing, directly or indirectly, any Disparaging Information concerning or
related to the Astrotech Releasees including, without limitation, information
regarding the Astrotech Releasees’ businesses, customers or clients, proprietary
or technical information, documents, operations, inventions, trade secrets,
product ideas, technical information, know-how, processes, plans (including,
without limitation, marketing plans and strategies), specifications, designs,
methods of operation, techniques, technology, formulas, software, improvements,
internal or external audits, internal controls, or any financial, marketing or
accounting information of any nature whatsoever. Further, Executive acknowledges
that in executing this Agreement, he has knowingly, voluntarily, and
intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution or any
other state constitution which may be deemed to apply) rights to disclose,
communicate, or publish Disparaging Information concerning or related to the
Astrotech Releasees. Executive also understands and agrees that he has had a
reasonable period of time to consider this non-disparagement clause, to review
the non-disparagement clause with his attorney, and to consent to this clause
and its terms knowingly and voluntarily. Executive further acknowledges that
this non-disparagement clause is a material term of this Agreement. If Executive
breaches this Paragraph 7(a), Astrotech will not be limited to a damages remedy,
but may seek all other equitable and legal relief including, without limitation,
a temporary restraining order, temporary injunctive relief, a permanent
injunction, and its attorneys’ fees and costs, against him and any other
persons, individuals, corporations, businesses, groups, partnerships or other
entities acting by, through, under, or in concert with him. Nothing in this
Agreement shall, however, be deemed to prevent Executive from testifying fully
and truthfully in response to a subpoena from any court or from responding to
investigative inquiry from any governmental agency.

 

6



--------------------------------------------------------------------------------



 



(b) The Company’s Non-Disparagement. Astrotech, through its directors and
management-level employees acting within the scope of their duties and
authority, agrees not to, directly or indirectly, disclose, communicate, or
publish any Disparaging Information concerning or related to the Executive. 
8. Cooperation. After his separation from employment from Astrotech, Executive
agrees to cooperate with Astrotech in connection with the defense or prosecution
of any claims, causes of action, investigations, hearings, proceedings,
arbitrations or other tribunals now in existence or which may be brought in the
future against or on behalf of Astrotech that relate to events or occurrences
that transpired while he was employed with Astrotech. Executive’s cooperation in
connection with this Paragraph 8 shall include, without limitation, making
himself reasonably available to meet with counsel to prepare for discovery or
trial, to act as a witness on behalf of Astrotech at convenient times, and to
provide true and accurate testimony regarding any such matters. If Executive is
subpoenaed or contacted to cooperate in any manner by a non-governmental party
concerning any matter related to Astrotech, he shall immediately notify
Astrotech, through the notice procedures identified in this Agreement, before
responding or cooperating.
9. Confidentiality of Company Information. The Executive shall continue to abide
by Astrotech’s confidentiality policies, including those imposed on him by
virtue of his consulting relationship with the Company. The Executive will not
at any time disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information (defined below), except as Astrotech directs and
authorizes, or pursuant and subject to his obligations as a consultant for
Astrotech. The Executive shall take all reasonable measures to protect the
secrecy of and avoid disclosure and unauthorized use of the Confidential
Information (defined below) and agrees to immediately notify Astrotech in the
event of any unauthorized use or disclosure of the Confidential Information.
“Confidential Information” includes, without limitation, all of Astrotech’s
technical and business information, which is of a confidential, trade secret or
proprietary character; lists of customers; identity of customers; identity of
prospective customers; contract terms; bidding information and strategies;
pricing methods or information; photographs; internal policies, procedures,
communications and reports; computer software; computer software methods and
documentation; graphic designs; hardware; Astrotech’s methods of operation; the
procedures, forms and techniques used in servicing clients and/or customers; and
other information or documents that Astrotech requires to be maintained in
confidence for Astrotech’s continued business success or any other information
defined as “Confidential Information” in the Employment Agreement. Confidential
Information does not include any information that is readily available to the
public or, upon reasonable investigation, is readily ascertainable in the public
domain.
10. Knowing and Voluntary Agreement. The Executive understands it is his choice
whether or not to enter into this Agreement and that his decision to do so is
voluntary and is made knowingly. The Executive acknowledges that he has been
advised by Astrotech to seek legal counsel to review this Agreement.

 

7



--------------------------------------------------------------------------------



 



11. Time to Consider Agreement. The Executive acknowledges that he has been
advised in writing by the Company that he should consult an attorney before
executing this Agreement, and he further acknowledges that he has been given a
period of twenty-one (21) calendar days within which to review and consider the
Agreement provisions. The Executive understands that if he does not sign this
Agreement before the twenty-one (21) calendar day period expires, this Agreement
will be withdrawn automatically.
12. Revocation Period. The Executive understands and acknowledges that he has
seven (7) calendar days following the execution of this Agreement to revoke his
acceptance of this Agreement. This Agreement will not become effective or
enforceable, and the Additional Severance Payments referenced in
Paragraph 1(b)(i) of this Agreement and the Consultant Consideration payments
referenced in Paragraph 15 of this Agreement will not become due, and the
Company will not pay such amounts, until after this revocation period has
expired without Executive’s revocation. If Executive does not revoke this
Agreement within the revocation period, the Company will comply with Paragraphs
1(b)(i) and 15 of this Agreement concerning his Additional Severance Payments
and Consultant Consideration.
AGREEMENT TERMS — CONSULTANT
13. Description of Services. Subject to the terms of this Agreement, the Company
retains Executive to serve as a consultant, and Executive agrees to serve as a
consultant and advisor to the Company and its subsidiaries and affiliates for
the purpose of (i) if requested by the Board of Directors (the “Board”) or the
Chief Executive Officer (“CEO”) advising and assisting the Company on all
aspects of Company operations; (ii) resolving contractual disputes or issues,
including but not limited to the ARES Company contract; (iii) facilitating any
loan transactions or assisting with administration of any loans, including but
not limited to the Company’s Term Loan with Green Bank, N.A.; and (iv) providing
other advice to the Company and offering assistance (consistent with the
resources of Executive) on other matters as reasonably requested by the
Company’s CEO (everything in (i) — (iv) collectively, the “Consultant
Services”). The Company is entering into this Agreement in reliance on the
special and unique abilities of Executive in rendering the Consultant Services
and Executive will use his reasonable efforts, skills, judgment, and abilities
in rendering the Consultant Services. The Executive will report directly to the
Astrotech CEO, and will not be provided any office space on Company premises.
The Executive shall perform such consulting services upon reasonable notice from
the Company at such times and places as may be mutually agreeable to the Company
and the Executive; provided, however, that if the Executive commences employment
with another entity, the Executive shall not be required to perform such
consulting services at times or places that would conflict with such new
employment of the Executive. Notwithstanding anything herein to the contrary,
the Company and Executive reasonably anticipate that the level of bona fide
services Executive will perform after the Effective Date will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed by Executive over the immediately preceding thirty-six
(36) month period.
14. Nature of Relationship Between Parties. The Executive shall render the
Consultant Services in this Agreement as an independent contractor. Except as
otherwise agreed to by the Company, Executive will have no authority or power to
bind the Company in relation to third parties or to represent to third parties
that Executive has authority or power to bind the Company. It is not the
intention of the Parties to this Agreement to create, by virtue of this
Agreement, any employment relationship, trust, partnership or joint venture
between Executive and the Company or any of its affiliates or, except as
specifically provided in this Agreement, to make them legal representatives or
agents of each other or to create any fiduciary relationship or additional
contractual relationship among them.

 

8



--------------------------------------------------------------------------------



 



15. Consideration. During the Consulting Term (as defined in Paragraph 21), in
consideration of the Consultant Services, the Company shall pay Executive
$2,000.00 per month, subject to the terms of Paragraph 12 herein, in accordance
with the Company’s usual payroll practices (“Consultant Consideration”). The
Company will pay the Consultant Consideration without withholdings or deductions
for taxes, and Executive shall be responsible for all required tax payments owed
on the Consultant Consideration. The Company will issue Executive an IRS
Form 1099 at the end of each year during which it pays Executive the Consultant
Consideration. However, if the Company determines in its sole discretion that
Executive has failed to satisfactorily perform the services described in
Paragraph 13 herein, the Company may terminate the consulting arrangement with
Executive and Executive will no longer be eligible to receive any remaining
Consultant Consideration payments. Additionally, if Executive terminates his
consulting arrangement for any reason, he will no longer be eligible to receive
any remaining Consultant Consideration payments.
16. Payments. The amounts set forth in Paragraph 15 hereof shall be Executive’s
sole compensation for performing the Consultant Services, except that Executive
will be reimbursed for pre-approved, reasonable out of pocket expenses
(including travel costs, lodging and meals) incurred in the performance of the
Consultant Services assigned to Executive. Executive will submit such
reimbursements to the Company through the Company’s usual procedures for
obtaining reimbursements.
17. Limitations on the Company’s Liability. By entering into this Agreement and
receiving the Consultant Services provided by Executive under this Agreement,
but subject to the terms of this Agreement, the Company shall not be liable for
any damages, cost or claims of any kind caused by the dishonesty, gross
negligence or willful misconduct of Executive in the performance of the
Consultant Services or Executive’s breach of this Agreement.
18. Executive’s Standard of Care. Subject to the other provisions of this
Agreement, Executive shall provide his services under this Agreement with the
same degree of care, skill and prudence that would be customarily exercised for
what he reasonably believes to be in the best interest of the Company.
19. Confidentiality. The Executive acknowledges and agrees that all Confidential
Information (defined in Paragraph 9) about the Company that was previously
provided in the course of employment with the Company and Confidential
Information that will be provided to him in the course of the Consulting Term of
this Agreement are and will continue to be the exclusive property of the
Company. The Executive agrees to keep all Confidential Information in strict
confidence, not disclosing any Confidential Information to any third person
except (i) as consented to in writing by the CEO of the Company, (ii) as
required by law or judicial or regulatory process; or (iii) pursuant and subject
to his obligations as a consultant; provided, however, that Executive shall not
be obligated to keep in confidence any information which has become generally
available to the public without any breach by Executive of this Paragraph 19. If
requested by the Company, Executive will obtain from any third party to whom he
discloses any Confidential Information the written agreement (in form and
substance satisfactory to the Company in its sole discretion) of such third
party to keep such information confidential. The Executive agrees to continue to
abide by Astrotech policies regarding confidentiality and Paragraph 9.

 

9



--------------------------------------------------------------------------------



 



20. Return of Documents and Confidential Information. Following the termination
of Executive’s consulting arrangement for any reason, Executive agrees that:
(i) he will not take with him, copy, alter, destroy, or delete any files,
documents or other materials whether or not embodying or recording any
Confidential Information, including copies, without obtaining in advance the
written consent of an authorized Company representative; and (ii) he will
promptly return to the Company all Confidential Information, documents, files,
records and tapes (written or electronically stored) that have been in his
possession or control regarding the Company, and he will not use or disclose
such materials in any way or in any format, including written information in any
form, information stored by electronic means, and any and all copies of these
materials. He further agrees to return to the Company immediately all Company
property, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, Company cellular phones, other Company telephonic
equipment, Company credit cards, data, lists, information, correspondence,
notes, memos, reports, or other writings prepared by the Company or himself on
behalf of the Company.
21. Consulting Term. Executive shall perform Consultant Services for the Company
from the Effective Date until the earlier of: (i) October 5, 2009, or (ii) the
date on which the Company or the Executive terminates the Executive’s consulting
arrangement (the “Consulting Term”).
22. Survival. The provisions set forth in Paragraphs 5, 6, 7, 8, 9, 19 and 20
shall survive termination or expiration of this Agreement for any reason. In
addition, all provisions of this Agreement which expressly continue to operate
after the termination of this Agreement shall survive termination or expiration
of this Agreement in accordance with the terms of such provisions.
AGREEMENT TERMS — MISCELLANEOUS AND ENFORCEMENT
23. Miscellaneous Provisions and Enforcement.
(i) Notices. Any notice or other communication required, permitted or desired to
be given under this Agreement shall be deemed delivered when personally
delivered; the business day, if delivered by overnight courier; the same day, if
transmitted by facsimile on a business day before noon, Central Standard Time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):
If to Executive:
Brian K. Harrington
2426 Inwood Drive
Houston, Texas 77019

 

10



--------------------------------------------------------------------------------



 



If to the Company:
Astrotech Corporation
Thomas B. Pickens, III
Chairman of the Board and Chief Executive Officer
907 Gemini Avenue
Houston, Texas 77058
Attention: Secretary
With a copy (which shall not constitute notice) to:
Bill Nelson
Haynes and Boone, LLP
1221 McKinney, Suite 2100
Houston, Texas 77010
Fax: (713) 236-5557
(ii) Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.
JURISDICTION AND VENUE OF ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
(TO THE EXTENT ARBITRATION IS NOT REQUIRED UNDER PARAGRAPH 23(IX)) SHALL BE
EXCLUSIVELY IN HOUSTON, TEXAS.
(iii) Limitations on Assignment. Except as provided in this Agreement, Executive
may not assign this Agreement or any of the rights or obligations set forth in
this Agreement without the explicit written consent of Astrotech. Any attempted
assignment by Executive in violation of this Paragraph 23(iii) shall be void.
Except as provided in this Agreement, nothing in this Agreement entitles any
person, other than the Parties to the Agreement, to any claim, cause of action,
remedy, or right of any kind, including, without limitation, the right of
continued employment.
(iv) Waiver. A party’s waiver of any breach or violation of any Agreement
provisions shall not operate as, or be construed to be, a waiver of any later
breach of the same or other Agreement provision.
(v) Severability. If any provision or provisions of this Agreement are held to
be invalid, illegal, or unenforceable for any reason whatsoever, (a) the
validity, legality, and unenforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any Agreement
paragraphs containing any provision held to be invalid, illegal, or
unenforceable, that are not themselves invalid, illegal, or unenforceable), will
not in any way be affected or impaired thereby, and (b) the provision or
provisions held to be invalid, illegal, or unenforceable will be limited or
modified in its or their application to the minimum extent necessary to avoid
the invalidity, illegality, or unenforceability, and, as so limited or modified,
the provision or provisions and the balance of this Agreement will be
enforceable in accordance with their terms.

 

11



--------------------------------------------------------------------------------



 



(vi) Headings. The Agreement headings are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.
(vii) Counterparts. This Agreement and amendments to it will be in writing and
may be executed in counterparts and by facsimile. Each counterpart will be
deemed an original, but both counterparts together will constitute one and the
same instrument.
(viii) Entire Agreement, Amendment, Binding Effect. This Agreement constitutes
the entire agreement between the Parties concerning the subject matter in this
Agreement. No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it. The Executive acknowledges and represents that in
executing this Agreement, he did not rely, and has not relied, on any
communications, promises, statements, inducements, or representation(s), oral or
written, by Astrotech or any Astrotech Releasee, except as expressly contained
in this Agreement. Any amendment to this Agreement must be signed by all Parties
to this Agreement. This Agreement will be binding on and inure to the benefit of
the Parties hereto and their respective successors, heirs, legal
representatives, and permitted assigns (if any). This Agreement supersedes
(a) any prior agreements between Executive and Astrotech concerning the subject
matter of this Agreement, and (b) all other agreements between Executive and
Astrotech, as explained in Paragraph 1, unless specifically provided for or
modified by this Agreement. Unless otherwise specified in this Agreement,
Astrotech and Executive agree that to the extent the terms of this Agreement
conflict with any surviving terms of the Employment Agreement, the terms of this
Agreement shall supersede and govern the terms of the Employment Agreement.
(ix) Arbitration. If any dispute arises out of or is related to this Agreement
or Executive’s employment, consulting relationship, or separation from
employment or consulting relationship with Astrotech for any reason, and the
Parties to this Agreement cannot resolve the dispute, the dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes (“Rules”). If the Parties cannot agree
to an arbitrator, an arbitrator will be selected through the AAA’s standard
procedures and Rules. Astrotech and Executive shall share the costs of
arbitration, unless the arbitrator rules otherwise, with the Parties agreeing
that if Executive challenges this arbitration provision based on the allocation
of costs between the Parties, then the arbitrator shall decide the proper
allocation of costs. Astrotech and Executive agree that the arbitration shall be
held in Houston, Texas. Arbitration of the Parties’ disputes is mandatory, and
in lieu of all civil causes of action or lawsuits either party may have against
the other arising out of the Agreement or Executive’s employment or separation
from employment with Astrotech, with the exception that Astrotech alone may seek
a temporary restraining order and temporary injunctive relief in a court to
enforce the terms of this Agreement. Executive acknowledges that by agreeing to
this provision, he knowingly and voluntarily waives any right he may have to a
jury trial based on any claims he has, had, or may have against Astrotech,
including any right to a jury trial under any local, municipal, state or federal
law including, without limitation, claims under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act of 1990, the Americans with
Disabilities Act Amendments of 2008, the Age Discrimination In Employment Act of
1967, the Older Workers Benefit Protection Act, the Texas Commission on Human
Rights Act, claims of harassment, discrimination or wrongful termination, and
any other statutory or common law claims.

 

12



--------------------------------------------------------------------------------



 



(x) Injunctive Relief. The Executive acknowledges and agrees that the covenants,
obligations and agreements of the Executive contained in this Agreement concern
special, unique and extraordinary matters and that a violation of any of the
terms of these covenants, obligations or agreements will cause Astrotech
irreparable injury for which adequate remedies at law are not available.
Therefore, the Executive agrees that Astrotech alone will be entitled to an
injunction, restraining order, or all other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Executive from committing any violation
of the covenants, obligations or agreements referred to in this Agreement before
submitting this matter to binding arbitration. These injunctive remedies are
cumulative and in addition to any other rights and remedies Astrotech may have
against the Executive. Astrotech and the Executive irrevocably submit to the
exclusive jurisdiction of the state courts and federal courts in the city of
Astrotech’s headquarters (Houston, Texas) regarding the injunctive remedies set
forth in this paragraph and the interpretation and enforcement of this
Paragraph 23(x) solely insofar as the interpretation and enforcement relate to
an application for injunctive relief in accordance with the Agreement
provisions. Further, the Parties irrevocably agree that (a) the sole and
exclusive appropriate venue for any suit or proceeding relating to injunctive
relief shall be in the courts listed in this Paragraph 23(x), (b) all claims
with respect to any application for injunctive relief shall be heard and
determined exclusively in these courts, (c) these courts will have exclusive
jurisdiction over the Parties to this Agreement and over the subject matter of
any dispute relating to an application for injunctive relief, and (d) each party
waives all objections and defenses based on service of process, forum, venue, or
personal or subject matter jurisdiction, as these defenses may relate to an
application for injunctive relief in a suit or proceeding under the provisions
of this Paragraph 23(x).
(xi) 409A Compliance. Executive understands that he is advised to consult with
his own tax advisor regarding the tax consequences of this Agreement, including,
without limitation, any possible tax consequences of this Agreement in
connection with Section 409A of the Code. This Agreement is intended to comply
with Section 409A of the Code, to the extent applicable. Notwithstanding any
provisions herein to the contrary, this Agreement shall be interpreted,
operated, and administered consistent with this intent. Notwithstanding any
provision to the contrary in the Agreement, payment of any termination benefits
under this Agreement that are deemed deferred compensation subject to
Section 409A of the Code will be made when Executive’s termination of employment
constitutes a “separation from service” within the meaning of Treas. Reg.
Section 1.409A-1(h). For purposes of determining whether a “separation from
service” within the meaning of Treas. Reg. Section 1.409A-1(h) has occurred with
respect to deferred compensation under the Agreement, in applying
Sections 1563(a)(1), (2) and (3) of the Code for purposes of determining a
controlled group of corporations under Section 414(b) of the Code, “80 percent”
shall be used instead of “at least 80 percent” at each place the latter appears
in Sections 1563(a)(1), (2) and (3) of the Code; and, in applying Treas. Reg.
Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Section 414(c)
of the Code, “80 percent” shall be used instead of “at least 80 percent” at each
place the latter appears in Treas. Reg. Section 1.414(c)-2. Notwithstanding any
provision to the contrary in the Agreement, if Executive is deemed at the time
of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the termination benefits to which Executive is entitled pursuant to
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to him prior to the earlier of (i) the expiration
of the six-month period measured from the date of his “separation from service”
with the Company (as such term is defined in the Treasury Regulations issued
under Section 409A of the Code) or (ii) the date of Executive’s death. Upon the
expiration of the applicable Code Section 409A(a)(2)(B)(i) deferral period, all
payments deferred pursuant to this Paragraph 23(xi) shall be paid in a lump sum
to Executive, and any remaining payments due under the Agreement shall be paid
as otherwise provided herein.

 

13



--------------------------------------------------------------------------------



 



MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS SEPARATION,
RELEASE AND CONSULTING AGREEMENT AND AGREE AND CONSENT TO ALL
OF ITS TERMS AND CONDITIONS.
EXECUTIVE:

     
 
Brian K. Harrington
   

     
 
Date
   

              COMPANY:    
 
            Astrotech Corporation    
 
           
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

     
 
Date
   

 

14



--------------------------------------------------------------------------------



 



SCHEDULE I
Reimbursable Expenses

                  Item   Date Incurred   Amount  
 
               
Legal Fees
  May 23, 2009 through June 4, 2009   $ 1,800  

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Vesting Under the Company’s Stock Option and Incentive Award Plans

  •  
2000 stock options granted on January 6, 2004 at $17.50 per share

  •  
2000 stock options granted on August 16, 2004 at $24.10 per share

  •  
2000 stock options granted on August 3, 2005 at $14.30 per share

  •  
2000 stock options granted on August 9, 2006 at $11.50 per share

  •  
15,000 Long Term Incentive Units granted on December 14, 2007, payable in cash
at $1.00 per unit

  •  
50,000 stock options granted on July 18, 2008 at $0.45 per share

  •  
150,000 shares of restricted stock granted on July 18, 2008

 

 